2021 IL 125642



                                        IN THE
                               SUPREME COURT
                                            OF
                          THE STATE OF ILLINOIS




                                   (Docket No. 125642)

               THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
                         CHALEAH BURGE, Appellant.


                               Opinion filed March 18, 2021.



        JUSTICE OVERSTREET delivered the judgment of the court, with opinion.

        Chief Justice Anne M. Burke and Justices Garman, Theis, Neville, Michael J.
     Burke, and Carter concurred in the judgment and opinion.



                                        OPINION

¶1       At issue in this appeal is whether the admonishment requirement of section 113-
     4(c) of the Code of Criminal Procedure of 1963 (Code) (725 ILCS 5/113-4(c) (West
     2016)) applies to guilty pleas other than those entered at arraignment and whether
     the trial court erred in denying defendant’s motion to withdraw her guilty plea.
¶2       Defendant, Chaleah Burge, a certified nursing assistant (CNA) who was
     formerly employed as a home health care provider, pled guilty to one count of theft,
     a Class A misdemeanor (720 ILCS 5/16-1(a)(1)(A), (b)(1) (West 2016)), after
     stealing $280 from a client receiving home health care services. Ten days after
     pleading guilty, defendant filed a motion to withdraw her guilty plea and vacate the
     judgment, claiming that her plea was not voluntarily entered. The circuit court of
     Champaign County denied defendant’s motion, and the appellate court affirmed.
     2019 IL App (4th) 170399. This court allowed defendant’s petition for leave to
     appeal. Ill. S. Ct. R. 315 (eff. Oct. 1, 2019).


¶3                                STATUTE INVOLVED

¶4      At the time defendant pled guilty in this case, section 113-4 of the Code
     provided as follows:

             “(a) When called upon to plead at arraignment the defendant shall be
        furnished with a copy of the charge and shall plead guilty, guilty but mentally
        ill, or not guilty.

           (b) If the defendant stands mute a plea of not guilty shall be entered for him
        and the trial shall proceed on such plea.

           (c) If the defendant pleads guilty such plea shall not be accepted until the
        court shall have fully explained to the defendant the following:

               (1) the maximum and minimum penalty provided by law for the offense
            which may be imposed by the court;

                (2) as a consequence of a conviction or a plea of guilty, the sentence for
            any future conviction may be increased or there may be a higher possibility
            of the imposition of consecutive sentences;

                (3) as a consequence of a conviction or a plea of guilty, there may be
            registration requirements that restrict where the defendant may work, live,
            or be present; and

               (4) as a consequence of a conviction or a plea of guilty, there may be an
            impact upon the defendant’s ability to, among others:



                                            -2-
                    (A) retain or obtain housing in the public or private market;

                    (B) retain or obtain employment; and

                    (C) retain or obtain a firearm, an occupational license, or a driver’s
                license.

        After such explanation if the defendant understandingly persists in his plea it
        shall be accepted by the court and recorded.

           (d) If the defendant pleads guilty but mentally ill, the court shall not accept
        such a plea until the defendant has undergone examination by a clinical
        psychologist or psychiatrist and the judge has examined the psychiatric or
        psychological report or reports, held a hearing on the issue of the defendant’s
        mental condition and is satisfied that there is a factual basis that the defendant
        was mentally ill at the time of the offense to which the plea is entered.

            (e) If a defendant pleads not guilty, the court shall advise him at that time
        or at any later court date on which he is present that if he escapes from custody
        or is released on bond and fails to appear in court when required by the court
        that his failure to appear would constitute a waiver of his right to confront the
        witnesses against him and trial could proceed in his absence.” 725 ILCS 5/113-
        4 (West 2016).


¶5                                    BACKGROUND

¶6       In November 2016, the State charged defendant with one count of theft, a Class
     A misdemeanor (720 ILCS 5/16-1(a)(1)(A), (b)(1) (West 2016)), alleging that on
     September 1, 2016, defendant knowingly exerted unauthorized control over the
     victim’s property, namely United States currency having a value not in excess of
     $500, intending to permanently deprive the victim of the use or benefit of the
     property. An arraignment hearing was held on December 7, 2016, where defendant
     was advised of the charges against her and the potential penalties for those charges,
     as well as admonished of her various rights. After defendant acknowledged that she
     understood the charge against her and the possible penalties, the trial court granted
     her request to appoint the public defender to represent her. The trial court also




                                             -3-
       accepted defendant’s plea of not guilty, set the case for a pretrial hearing, and
       released defendant on her own recognizance upon posting a $1000 bond.

¶7         On March 20, 2017, defendant entered a fully negotiated guilty plea to the
       charged offense. Prior to accepting her guilty plea, the trial court admonished
       defendant pursuant to Illinois Supreme Court Rule 402(a) (eff. July 1, 2012).
       According to the State’s factual basis, the victim had undergone knee replacement
       surgery and was receiving home health care from defendant, who worked for Help
       at Home. The State further alleged that on or about September 1, 2016, while the
       victim and defendant were running errands, the victim cashed a $280 check. The
       State claimed that the cash was later stolen by defendant when the victim went into
       a store and left her purse in the vehicle with defendant. The State concluded that it
       was not until after running additional errands that the victim discovered the money
       was missing.

¶8         The trial court accepted the State’s factual basis and entered judgment on
       defendant’s plea of guilty, sentencing her to 12 months’ conditional discharge.

¶9         Ten days after pleading guilty, defendant filed a motion to withdraw her guilty
       plea and to vacate the judgment, claiming her plea was not voluntarily entered. In
       her motion, defendant claimed she was unaware that she would lose her job if she
       pled guilty. Specifically, defendant asserted that the trial court failed, as required
       by section 113-4(c) of the Code, to inform her of the collateral consequences of a
       theft conviction on her ability to obtain and retain employment. 725 ILCS 5/113-
       4(c) (West 2016). Defendant concluded that she lost her employment as a direct
       result of her guilty plea.

¶ 10       At the hearing on defendant’s motion held in May 2017, defendant testified
       that, when she pled guilty, she was no longer working for Help at Home, the home
       health care company that had employed her when the State brought the underlying
       charge. Rather, defendant testified that she had been working for a different home
       health care company, Aging in Place, for three months when she pled guilty.
       Defendant further stated that it was not until after she pled guilty and was sentenced
       that Aging in Place terminated her employment. According to defendant, she had
       been unable to find additional employment in the home health care career field.




                                               -4-
¶ 11       Following arguments on defendant’s motion, the trial court denied the motion
       to withdraw the guilty plea, finding that defendant’s plea was voluntary because
       she was properly admonished under Rule 402 and, therefore, informed of the nature
       of the charge, the range of penalties, and her constitutional rights. The trial court
       further held that withdrawal of defendant’s guilty plea was not required by section
       113-4(c) because the provision is directory and the legislature lacked authority to
       mandate additional admonishments beyond those required under Illinois Supreme
       Court Rules governing admonishments. In particular, the trial court stated:

              “I think that the statute that the defendant cites is directory. There are no
          direct, immediate and automatic consequences under the court’s control that
          deal with employment. What Rule 402 is about is advising the defendant of
          those constitutional rights that she has that are involved with the criminal
          process and that she is made aware of and then is advised giving up through the
          entry of a plea of guilty. It’s clear that this is done in a voluntary fashion by—
          according to the record, that this is done in a voluntary fashion by [defendant].
          She was advised, as she was supposed to be, by Supreme Court Rule 402 of the
          nature of the charge, the range of penalties and those essential constitutional
          rights that are in Rule 402. That is the right to require the presumption of
          innocence, the right to require proof beyond a reasonable doubt, the right to
          confront and cross[-]examine witnesses, the right to proceed to trial, trial by
          jury or trial by judge, the right to present witnesses and evidence on your behalf,
          [and] the right to testify or choose not to testify. Those are the fundamental
          constitutional rights that are at issue when someone enters a plea of guilty and
          those [defendant] was advised of. That’s what’s consistent with Rule 402. So,
          in addition to the statute being one that’s directory, the consequences that I
          believe on the facts [defendant] did suffer are collateral. ***

              The supreme court has decided what’s—what a person has to be advised of
          when they enter a plea of guilty. That is not what’s in the, the statute. And I, I
          think it’s correct that the legislature cannot add to what’s constitutionally
          required by the supreme court rule.

              So really the, the question then becomes, because I think the statute cannot
          be imposed on the court, it is directory rather than mandatory and it does deal
          with collateral consequences. To say they’re collateral doesn’t mean they’re not




                                               -5-
          important because these things are important. Housing, employment, the ability
          to have an occupational license or a firearm, driver’s license are important.
          They’re not trivial. These are important things. That’s—I think that’s why the
          statute addresses it. But they are collateral.”

¶ 12       The trial court also found no manifest injustice warranting withdrawal because
       there was no evidence that defendant misapprehended the facts or the law or that
       there was any doubt as to her guilt. As a result, the trial court denied defendant’s
       motion.

¶ 13       On appeal, defendant argued that the trial court erred in denying her motion to
       withdraw her guilty plea because the trial court’s failure to admonish her as required
       by section 113-4(c) of the Code violated a mandatory statutory provision or,
       alternatively, because accepting the plea after the inadequate admonishments
       resulted in a manifest injustice.

¶ 14       In a split decision, the appellate court affirmed, holding that section 113-4(c)
       applies only to guilty pleas entered at arraignment and that the trial court did not
       abuse its discretion by denying defendant’s motion to withdraw her guilty plea
       because no manifest injustice occurred. 2019 IL App (4th) 170399, ¶ 46. The
       majority, in dicta, also found that, even if section 113-4(c) did apply to defendant,
       the statute is directory rather than mandatory and, thus, the failure to provide the
       admonishments did not automatically require the trial court to grant a motion to
       withdraw a guilty plea. Id. ¶¶ 29, 32-39. The special concurrence disagreed that
       section 113-4(c) applies only to guilty pleas entered at arraignment but agreed,
       albeit for a different reason, with the majority’s view that the admonishment
       requirement is directory. Id. ¶ 51 (Harris, J., specially concurring). The special
       concurrence further concurred with the majority that the defendant suffered no
       manifest injustice when the trial court accepted her plea. Id. ¶ 63.


¶ 15                                       ANALYSIS

¶ 16      The threshold question to be resolved in this case is whether the admonishment
       requirements contained under section 113-4(c) of the Code (725 ILCS 5/113-4(c)
       (West 2016)) apply to guilty pleas entered subsequent to arraignment.




                                               -6-
¶ 17       Section 113-4(c) requires, in pertinent part, that “[i]f the defendant pleads guilty
       such plea shall not be accepted until the court shall have fully explained to the
       defendant” the various collateral consequences of pleading guilty. Id. Subsection
       (c) is one of five provisions of section 113-4, titled “Plea,” which is contained in
       article 113 of the Code, “Arraignment.” Id. art. 113. Effective January 1, 2017, the
       General Assembly amended section 113-4(c) of the Code, adding subsections
       (c)(2), (c)(3), and (c)(4) regarding various collateral consequences of pleading
       guilty. Pub. Act 99-871 (eff. Jan. 1, 2017) (amending 725 ILCS 5/113-4). One such
       admonishment, subsection (c)(4)(B), which is at issue here, informs the defendant
       that “as a consequence of a conviction or a plea of guilty, there may be an impact
       upon the defendant’s ability to *** retain or obtain employment.” 725 ILCS 5/113-
       4(c)(4)(B) (West 2016). It is undisputed that when the trial court accepted
       defendant’s guilty plea at a hearing subsequent to her arraignment, the trial court
       did not advise defendant pursuant to subsection (c). Rather, the trial court advised
       defendant pursuant to Illinois Supreme Court Rule 402 (eff. July 1, 2012). People
       v. Fuller, 205 Ill. 2d 308, 323 (2002) (“Substantial compliance with Rule 402 is
       sufficient to establish due process.”); People v. Jamison, 197 Ill. 2d 135, 164 (2001)
       (finding court did not abuse discretion by denying motion to withdraw guilty plea
       where “defendant was fully admonished by the trial court in accord with Supreme
       Court Rule 402(a)”).

¶ 18       Before this court, defendant argues that the plain language and statutory scheme
       of section 113-4(c) require the trial court to admonish a defendant of the various
       consequences at all times when a defendant is pleading guilty, not just at
       arraignment. Defendant points to the fact that section 113-4(c) contains no language
       limiting the provision only to pleas of guilty at arraignment. Rather, defendant
       argues, the recent amendments to section 113-4(c) admonishments establish an
       intent to bolster the assurance that a defendant is voluntarily and intelligently
       waiving her right to trial by adding to the existing list of admonishments required
       at any guilty plea hearing, not just to pleas of guilty made at arraignment.

¶ 19       The State counters that the plain language and structure of section 113-4, when
       read in context with the other provisions in section 113-4, as well as when read in
       connection to other sections of the Code, confirm that section 113-4(c) applies only
       when a defendant pleads guilty at arraignment. We agree.




                                                -7-
¶ 20        It is well settled that the primary objective of this court in construing the
       meaning of a statute is to ascertain and give effect to the intent of the legislature
       and that the best indication of that intent is the statutory language itself, giving it
       its plain and ordinary meaning. People v. Hammond, 2011 IL 110044, ¶ 53. If the
       language of a statute is clear and unambiguous, we will give effect to the statute’s
       plain meaning without resort to other aids of statutory construction. Palm v.
       Holocker, 2018 IL 123152, ¶ 21. Importantly, a court must view the statute as a
       whole, construing words and phrases in light of other relevant statutory provisions
       and not in isolation. State ex rel. Leibowitz v. Family Vision Care, LLC, 2020 IL
       124754, ¶ 35. As such, courts may not depart from a statute’s plain language by
       reading into it exceptions, limitations, or conditions the legislature did not express.
       In re Hernandez, 2020 IL 124661, ¶ 18. Because the issue before us concerns a
       matter of statutory construction, our review is de novo. In re Jarquan B., 2017 IL
       121483, ¶ 21.

¶ 21       As mentioned, subsection (c) is one of five separate provisions that encompass
       section 113-4. Subsection (a) states, “[w]hen called upon to plead at arraignment
       the defendant shall be furnished with a copy of the charge and shall plead guilty,
       guilty but mentally ill, or not guilty.” 725 ILCS 5/113-4(a) (West 2016). By its
       plain terms, subsection (a) serves as a general provision that sets the scope for the
       remainder of the provisions within section 113-4, as it explicitly directs the trial
       court to provide the defendant with a copy of the charge and identifies the possible
       types of pleas that may (or may not) be made by a defendant “at arraignment.” Id.

¶ 22        For instance, subsection (b) informs the trial court of the necessary procedure
       if a defendant stands silent when informed of the charges and asked to make a plea,
       stating that “[i]f the defendant stands mute a plea of not guilty shall be entered for
       him and the trial shall proceed on such plea.” Id. § 113-4(b). Subsection (b) relates
       back to subsection (a) by directing that, if the defendant fails to enter one of the
       three pleas identified in subsection (a), then the trial court must enter a plea of not
       guilty and proceed to trial.

¶ 23       Defendant argues that subsection (b)’s direction about proceeding to trial as
       though the silent defendant pled not guilty suggests that subsection (b) is not
       specifically directed at arraignment since it refers to “something that would occur
       at a later date.” However, the procedural guidance of subsection (b) is consistent




                                                -8-
       with a statute focused specifically on arraignment. Thus, subsection (b) can be
       fairly construed to apply at arraignment because this is the only time the question
       of a mute defendant could arise when making a plea.

¶ 24       Similarly, a plain reading of subsection (d), which states, “[i]f the defendant
       pleads guilty but mentally ill, the court shall not accept such a plea until the
       defendant” has undergone a medical examination and later a hearing on defendant’s
       medical condition, also illustrates that section 113-4 applies at arraignment unless
       otherwise directed. Id. § 113-4(d). That is so because, comparable to subsection (b),
       subsection (d) guides the trial court on the proper procedure to follow when a
       defendant pleads “guilty but mentally ill”—another possible plea that may occur at
       arraignment as indicated under subsection (a). Additionally, subsection (d), like
       subsection (b), contains no express language that indicates any broad application
       beyond arraignment, and without such express language, we must read the
       provision within the plain language of the statute as a whole and refrain from
       including conditions not clearly intended by the legislature. People v. Legoo, 2020
       IL 124965, ¶ 14 (“We may not depart from the plain language and meaning of a
       statute by reading into the statute exceptions, limitations, or conditions that the
       legislature did not express.”).

¶ 25       Analogous to our analysis regarding subsections (b) and (d), examining the
       plain language and the context in which it is used, subsection (e) provides further
       support that the legislature intended section 113-4 to be read as a cohesive section
       of article 113 that applies only at arraignment unless otherwise expressly specified.

¶ 26      Subsection (e) states,

          “[i]f a defendant pleads not guilty, the court shall advise him at that time or at
          any later court date on which he is present that if he escapes from custody or is
          released on bond and fails to appear in court when required by the court that his
          failure to appear would constitute a waiver of his right to confront the witnesses
          against him and trial could proceed in his absence.” 725 ILCS 5/113-4(e) (West
          2016).

       When reading section 113-4, subsection (e) is the only subsection in section 113-4
       to include the additional reference to “any later court date.” If, as defendant argues,
       subsection (a) is the only subsection limited to arraignment, then this language




                                                -9-
       specifying that subsection (e) applies beyond arraignment would be entirely
       meaningless to include. However, we agree with the State that the legislature
       expressly specified that subsection (e) applies after arraignment because, without
       this expressed phrase, subsection (e) would be limited to arraignment, as explained
       supra, and thus, the additional phrase “any later court date” ensures that defendants
       who cannot receive subsection (e)’s admonishment at their arraignment nonetheless
       receives the necessary admonishment prior to trial.

¶ 27        As this court in People v. Garner, 147 Ill. 2d 467, 481 (1992), discussed, section
       113-4(e)’s in absentia warnings during arraignment are indispensably important for
       a trial court to provide, “[g]iven that the necessity of trial is determined at
       arraignment,” since that is when the defendant is also being informed of other
       significant protections, such as the right to counsel and the right to a jury. In Garner,
       this court went on to further note that “[w]e do not read section 113-4(e) as
       providing the court with an option for when the admonition should be given as
       much as we read it as not precluding an opportunity for a later admonishment.” Id.
       at 482. Accordingly, this court held that subsection (e) was drafted to afford the
       trial court with a mechanism for an additional and later, yet no less effective,
       opportunity to admonish the defendant when he pleads not guilty. Id. Likewise, in
       Phillips, this court found that subsection (e) “applies only to a defendant when he
       appears in open court and pleads not guilty at the time of his arraignment, or is
       present in court at any later date after his arraignment.” People v. Phillips, 242 Ill.
       2d 189, 196 (2011). This court’s prior statements regarding section 113-4(e)
       support our interpretation that the legislature intended the provisions of section 113-
       4 to apply at arraignment unless otherwise specified.

¶ 28        Accordingly, subsection (e) reveals that the legislature knew how to express its
       intent that a particular subsection should not be limited to only arraignment. In re
       K.C., 186 Ill. 2d 542, 549-50 (1999) (“It is well established that, by employing
       certain language in one instance and wholly different language in another, the
       legislature indicates that different results were intended.”). As such, we find the
       phrases “at that time” and “or any later court date” indicative of the legislature’s
       clear intent to distinguish subsection (e)’s application beyond arraignment. In other
       words, subsection (e) “serves as the procedural mechanism to effect a formal waiver
       of a defendant’s right to be present” (Phillips, 242 Ill. 2d at 197 (citing Garner, 147
       Ill. 2d at 483)) and provides that a defendant who pleads not guilty must be advised




                                                - 10 -
       about trial in absentia “at that time”—that is, when he pleads “not guilty” at
       arraignment—“or at any later court date on which he is present” (725 ILCS 5/113-
       4(e) (West 2016)).

¶ 29       Turning to the issue at bar, reading subsection (c) as an integrated whole with
       the other provisions of section 113-4 (People ex rel. Madigan v. Wildermuth, 2017
       IL 120763, ¶ 17 (we consider the statute in its entirety, keeping in mind the subject
       it addresses and the apparent intent of the legislature in enacting it)), it is clear the
       legislature intended that the admonishments incorporated in subsection (c) apply
       only at arraignment, unless otherwise specified.

¶ 30       Comparably to subsections (b), (d), and (e), subsection (c) addresses an
       alternate response a defendant may provide at arraignment: a plea of guilty. Unlike
       subsection (e), where the legislature included an additional reference to “any later
       court date,” subsection (c), like subsections (b) and (d), contains no such qualifying
       language giving it broad application beyond arraignment. Thus, without express
       language providing broader application, we can properly assume that the legislature
       intended for the provision to be limited to only arraignment. See People v. Edwards,
       2012 IL 111711, ¶ 27 (“Where language is included in one section of a statute but
       omitted in another section of the same statute, we presume the legislature acted
       intentionally and purposely in the inclusion or exclusion.”); State Bank of Cherry
       v. CGB Enterprises, Inc., 2013 IL 113836, ¶ 56 (same). Stated differently, had the
       legislature intended for trial courts to admonish defendants of the collateral
       consequences contained in subsection (c) at a later court date, it could have easily
       done so. It did not, and we must refrain from reading such a requirement into the
       statute. See Schultz v. Illinois Farmers Insurance Co., 237 Ill. 2d 391, 408 (2010)
       (“A court may not add provisions that are not found in a statute, nor may it depart
       from a statute’s plain language by reading into the law exceptions, limitations, or
       conditions that the legislature did not express.”); People v. Shinaul, 2017 IL
       120162, ¶ 17 (“Absent express language in the statute providing an exception, we
       will not depart from the plain language and read into the statute exceptions,
       limitations, or conditions that the legislature did not express.”).

¶ 31      Moreover, if we construed subsection (c) as defendant requests, we would
       render another section of the Code, section 115-2(a) (725 ILCS 5/115-2(a) (West
       2016)), superfluous. Section 115-2, which governs the acceptance of pleas of guilty




                                                - 11 -
       before or during trial, states “[b]efore or during trial a plea of guilty may be
       accepted when *** [t]he court has informed the defendant of the consequences of
       his plea and of the maximum penalty provided by law which may be imposed upon
       acceptance of such plea.” Id. § 115-2(a)(2). Thus, if the admonishment contained
       in section 113-4(c) also applied to every plea of guilty besides only at arraignment,
       then there would be no need for section 115-2(a), provided that the first subsection
       of section 113-4(c) is essentially identical to section 115-2(a). Compare id. § 113-
       4(c)(1) (“If the defendant pleads guilty such plea shall not be accepted until the
       court shall have fully explained to the defendant the following: (1) the maximum
       and minimum penalty provided by law for the offense which may be imposed by
       the court[.]”), with id. § 115-2(a)(2) (supra). However, we can easily resolve any
       apparent conflict by interpreting section 115-2(a) as the more general provision
       concerning pleas of guilty, while section 113-4(c) is the more specific provision
       used when a defendant pleads guilty at arraignment, since it provides additional,
       more specific admonishments than what is contained in subsection 115-2(a). By
       reading the two provisions harmoniously, we adhere to the general principle that,
       whenever a legislative body enacts a provision, it has in mind previous statutes
       relating to the same subject matter such that they should all be construed together.
       See Knolls Condominium Ass’n v. Harms, 202 Ill. 2d 450, 459 (2002) (“Statutes
       relating to the same subject must be compared and construed with reference to each
       other so that effect may be given to all of the provisions of each if possible.” (citing
       Henrich v. Libertyville High School, 186 Ill. 2d 381, 392 (1998))); Land v. Board
       of Education of the City of Chicago, 202 Ill. 2d 414, 422 (2002) (sections of the
       same statute should also be considered in pari materia, and each section should be
       construed with every other part or section of the statute to produce a harmonious
       whole); Board of Education of the City of Chicago v. Moore, 2021 IL 125785, ¶ 40
       (“Where there is an alleged conflict between different sections of the same statute,
       a court has a duty to interpret those sections in a manner that avoids an
       inconsistency and gives effect to both sections, where such an interpretation is
       reasonably possible.”).

¶ 32       We further note that the recent amendments to section 113-4(c) further support
       our interpretation. The more specific admonishments of subsection (c) became
       effective in 2017, well after the enactment of the general admonishments found
       under section 115-2. See Pub. Act 82-553, § 2 (eff. Sept. 17, 1981). Prior to the
       2017 amendments, section 113-4(c) required only that the trial court admonish a



                                                - 12 -
       defendant pleading guilty regarding “the consequences of such plea and the
       maximum penalty provided by law for the offense which may be imposed by the
       court.” 725 ILCS 5/113-4(c) (West 2014). The previous version was nearly
       identical to section 115-2(a) in that the admonishment was very general. Compare
       id., with 725 ILCS 5/115-2(a) (West 2016). However, the amended admonishments
       include a greater number of warnings a trial court is required to provide to a
       defendant. Section 113-4(c)’s more specific admonishments reveal the intent to
       safeguard defendants from the consequences of pleading guilty without the
       opportunity to consult with counsel, which may happen more frequently at
       arraignment. Thus, the legislature provided a defendant pleading guilty at
       arraignment with admonishments additional to those in the previous version, as
       well as those incorporated under section 115-2’s general admonishments, and as
       required by Rule 402. This is logical given that, unless specifically stated otherwise,
       there is no requirement for the trial court to admonish a defendant about the
       collateral consequences of pleading guilty pursuant to section 113-4(c) other than
       at arraignment because once counsel has been retained or appointed, as in this case,
       it is defense counsel’s duty to advise the defendant about those consequences. See
       People v. Correa, 108 Ill. 2d 541, 550 (1985) (“It is counsel’s responsibility, and
       not the court’s, to advise an accused of a collateral consequence of a plea of guilty
       ***.”); People v. Huante, 143 Ill. 2d 61, 71 (1991) (noting the general view that a
       defendant’s awareness of collateral consequences is not a prerequisite to the entry
       of a knowing and voluntary plea of guilty); Padilla v. Kentucky, 559 U.S. 356, 371
       (2010) (“It is quintessentially the duty of counsel to provide her client with
       available advice about an issue like deportation ***.”); see also People v. Hughes,
       2012 IL 112817, ¶¶ 54-59 (highlighting various American Bar Association
       standards concerning the duties of defense counsel to advise a defendant of the
       collateral consequences of pleading guilty). Thus, the legislature determined that
       only at arraignment, prior to the appointment of counsel, must a trial court
       admonish a defendant of the collateral consequences of pleading guilty. That is not
       the situation here, where defendant pled guilty after arraignment with defense
       counsel appointed and was properly admonished pursuant to Rule 402.

¶ 33       Our legislative interpretation comports with the general understanding that “[i]t
       is presumed that every amendment to a statute is made for some purpose, and effect
       must be given to the amended law in a manner consistent with the amendment.”
       People v. Youngbey, 82 Ill. 2d 556, 563 (1980). As such, it is reasonable to view



                                               - 13 -
       the amendments as the legislature’s intent to further differentiate section 113-4
       from section 115-2, thereby further proving that section 113-4 is a specific section
       of the Code pertaining to pleas made at arraignments.

¶ 34        Accordingly, applying section 113-4(c) to only arraignment proceedings is
       reasonable considering each subsection of section 113-4 as constituting a single,
       cohesive statute regarding “pleas” that fall within the greater statute concerning
       “arraignment.” 1 We find that defendant interprets subsection 113-4(c) in isolation,
       thereby losing focus on how the provision is closely integrated with the other
       provisions of section 113-4. See Wildermuth, 2017 IL 120763, ¶ 17 (words and
       phrases should not be construed in isolation but must be interpreted in light of other
       relevant provisions of the statute); Jarquan B., 2017 IL 121483, ¶ 22 (the
       fundamental principle of statutory interpretation is that statutes must be read as a
       whole and not as isolated provisions). Essentially, defendant requests this court to
       judicially amend section 113-4(c) with language comparable to section 113-4(e)’s
       requirement that the provision must be given “at any later court date.” We decline
       to read into the provision additional language. People v. Perry, 224 Ill. 2d 312, 323
       (2007) (“Where the language of the statute is clear and unambiguous, we must
       apply it as written, without resort to extrinsic aids to statutory construction. We do
       not depart from the plain language of the statute by reading into it exceptions,
       limitations, or conditions that conflict with the expressed intent.”) Rather, we find
       it clear that the five subsections logically flow together to create a simple,
       comprehensive procedural guide regarding pleas (or lack thereof) made at
       arraignment. Accordingly, the trial court did not err by failing to admonish
       defendant of subsection (c) when she pled guilty at a hearing subsequent to her
       initial arraignment hearing. 2




           1
              We note that section 113-4(c) is not limited to pleas at arraignment merely because it is
       contained in article 113 but, rather, section 113-4’s plain language, internal structure, and
       relationship to other statutes governing acceptance of pleas show that the legislature intended that
       subsection (c) apply only to pleas at arraignment.
            2
              Because the trial court was not required to admonish defendant of section 113-4(c), we need
       not address whether the trial court’s failure to admonish her pursuant to section 113-4(c) violated a
       mandatory statutory provision.




                                                      - 14 -
¶ 35                                    Manifest Injustice

¶ 36       We next consider defendant’s alternative contention that even if we hold that
       the trial court was not required to admonish her of section 113-4(c) prior to her
       guilty plea, a manifest injustice occurred because she pled guilty under the
       misapprehension that she would not automatically lose her employment as a direct
       result of pleading guilty. As such, defendant argues that not receiving the
       information regarding possible adverse consequences on her employment, she was
       prevented from voluntarily, knowingly, and intelligently entering her plea.
       Defendant claims that she was prejudiced by this misapprehension when,
       immediately following her guilty plea, she lost her employment.

¶ 37       A defendant does not have an automatic right to withdraw her guilty plea, as
       “[a] plea of guilty is a grave act that is not reversible at the defendant’s whim.”
       People v. Reed, 2020 IL 124940, ¶ 47. Rather, a defendant must establish a manifest
       injustice under the facts involved. People v. Delvillar, 235 Ill. 2d 507, 520 (2009).
       A guilty plea may be withdrawn where it was entered through a misapprehension
       of the facts or law or where there is doubt as to the guilt of the accused and justice
       would be better served by conducting a trial. Hughes, 2012 IL 112817, ¶ 32. In
       order to vacate a plea based on a misapprehension of law or fact, the defendant must
       establish, under an objective standard, that her mistaken beliefs or impressions were
       reasonably justified under the circumstances as they existed at the time of the plea.
       People v. Hale, 82 Ill. 2d 172, 176 (1980). We review the trial court’s decision to
       grant or deny a motion to withdraw a guilty plea for an abuse of
       discretion. Delvillar, 235 Ill. 2d at 519. An abuse of discretion will only be found
       “where the court’s ruling is arbitrary, fanciful, unreasonable, or no reasonable
       person would take the view adopted by the trial court.” Id.

¶ 38       Here, defendant argues that the trial court abused its discretion by failing to
       admonish her of the collateral consequences found in section 113-4(c). As
       defendant correctly acknowledges in her brief, any failure to admonish her of
       potential employment consequences does not amount to a constitutional violation.
       That is so because, generally, “[d]ue process does not require that the defendant be
       informed of the collateral consequences of a guilty plea.” Id. at 520-21. A collateral
       consequence is one that does not relate to the length or nature of the sentence
       imposed on the basis of the plea. People v. Williams, 188 Ill. 2d 365, 372 (1999).




                                               - 15 -
       “Examples of collateral consequences have included loss of employment, loss of
       voting rights, license suspension, and dishonorable discharge from the
       military.” Hughes, 2012 IL 112817, ¶ 36. Because loss of employment is a
       collateral consequence, any failure to admonish defendant to that regard does not
       affect the voluntariness of her plea. Id. Nonetheless, although the failure to
       admonish a defendant of the collateral consequence of the potential loss of
       employment does not rise to the level of a constitutional violation, “reversal may
       yet be required if real justice has been denied or if the defendant has been prejudiced
       by the inadequate admonishment.” Delvillar, 235 Ill. 2d at 522.

¶ 39       At the hearing on defendant’s motion to withdraw the guilty plea, the trial court
       considered whether defendant showed a manifest injustice under the facts. While
       the trial court found defendant was adversely impacted by her decision to plead
       guilty, i.e., she later lost her employment, the trial court found nothing to indicate
       any doubt of defendant’s guilt or that she was acting under a misapprehension of
       the facts or of the law at the time she pled guilty. Although defendant claims she
       acted under a misapprehension of how pleading guilty would impact her
       employment, this belief is dubious given the fact she pled guilty to stealing from
       one of her home health care clients. As the appellate court aptly put it, common
       sense dictates that any health care provider, current or future, would have legitimate
       concerns about an employee’s ability to care for a patient when he or she is
       convicted of a crime against someone for whom she was employed to provide care.

¶ 40       Moreover, even if defendant were admonished of section 113-4(c), it would
       have been unlikely that it would have corrected her alleged misapprehension
       because section 113-4(c) requires only that a defendant be admonished that “there
       may be an impact upon the defendant’s ability to *** retain or obtain employment”
       as a consequence of pleading guilty, not that a defendant will automatically lose
       her employment if she pleads guilty. 725 ILCS 5/113-4(c)(4)(B) (West 2016).
       Thus, section 113-4(c) would not have definitively informed defendant that she
       would lose her job. Rather, section 113-4(c) is a general, commonsense
       admonishment that pleading guilty could possibly affect one’s employment.

¶ 41       Additionally, the trial court was not in the proper position to comprehensively
       advise defendant of the collateral consequences of pleading guilty, given that
       defendant’s continued employment is based on her maintaining her CNA license




                                               - 16 -
       under state law. See 225 ILCS 65/70-5(b)(3) (West 2016) (statute providing
       grounds for disciplinary action of a CNA license holder if the licensee is convicted
       of a misdemeanor that is either “directly related to the practice of the profession”
       or “an essential element of which is dishonesty”). This specific collateral
       consequence of pleading guilty is precisely the type of advice defense counsel
       would provide to a defendant prior to entering a plea of guilty. Again, even if the
       trial court advised defendant that, “as a consequence of a conviction or plea of
       guilty, there may be an impact upon the defendant’s ability to, among others ***
       retain or obtain employment,” section 113-4(c)’s admonishment would not inform
       her about the licensing requirement that specifically pertains to her employment.
       As such, defendant fails to show that, but for the absence of an admonishment that
       she could lose her job if she pled guilty, she would not have pled guilty.
       Accordingly, we find that defendant has failed to meet her burden to establish she
       entered her plea of guilty on a misapprehension of fact or law and that the trial court
       abused its discretion in denying her motion to withdraw her guilty plea.


¶ 42                                      CONCLUSION

¶ 43       For the reasons stated, we find that the admonishments under section 113-4(c)
       are not required to be given when a defendant pleads guilty other than at
       arraignment. Additionally, we do not find that the trial court abused its discretion
       in denying defendant’s motion to withdraw her guilty plea. Accordingly, we affirm
       the judgment of the appellate court, which affirmed the judgment of the circuit
       court.


¶ 44      Affirmed.




                                               - 17 -